Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 20, 2021 has been entered. Claims 1-12 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Finger et al. (US2015/0145180) in view of Chen et al (US2016/0305591).
Regarding claims 1, 6, 7, 11, Finger discloses that, apparatus for transforming plastic parisons to plastic containers with a transport device which transports the plastic parisons along a predetermined transport path (as shown in Fig. 1), wherein the transport device (Fig. 1, item 2) has a movable station support (Fig. 2, item 12) arranged at least indirectly on a stationary base support (Fig. 2, item 6) on which a plurality of transforming stations (Fig. 1, item 8) is arranged, wherein these transforming stations each have blow mould devices (Fig. 1, item 14) which each form cavities within which the plastic parisons (Fig. 2, item 10) can be transformed into the plastic containers (Fig. 2, item 20) and these blow mould devices are each 11) ([0143])).
Finger discloses that, it is conceivable that, for unlocking the blow mould devices on a mould support or also a mould support shell or also during unlocking of a base part of the blow mould device, the arrangement, that is to say in particular the side part and the base part, are mechanically connected to one another ([0093]). Finger discloses that, preferably, the gripping device may comprise at least one drive which causes a movement of at least one of these holding elements. This drive can be either an electric, hydraulic or pneumatic ([0036]). Finger discloses that, in addition, however, it would also be conceivable to use pneumatic (i.e. compressed air) and/or hydraulic drive units (for the gripping device) ([0145]). Thus, Finger discloses that the changing device having the gripping device provides compressed air (via pneumatic) to unlatch the blow moulds.  
However, Finger does not disclose the delivery and discharge elements 15a (in the temperature controlling device) are connected by at least one channel for conveying a flowable 7), and its water supply device and water-cooling system are primarily applied to pipelines such as those for transmitting fluids. During the process of transmitting the fluids through the pipeline, the connector structure separate the pipeline to interrupt the transmission without causing leakage of the fluid from the pipeline. The connector structure comprises a first joint 1 (for example, the equivalence to the channel 60), and a second joint 2 (for example, the equivalence to the coupling device 62) connected to the first join 1 ([0017]). Thus, Chen discloses that, at least one channel (the first joint 1 in Fig. 1 of the teachings of Chen) for conveying a flowable medium (for example, water) as well as at least one coupling device (the second joint 2 in Fig. 1 of the teachings of Chen) which can be separated from the channel (related to claim 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that at least one channel for conveying a flowable medium as well as at least one coupling device which can be separated from the channel, characterized in that the changing device is suitable and intended to separate and/or to connect the coupling device and/or break and/or to make a flow connection between the channel and the coupling device. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
2, Finger discloses that, as illustrated in Fig. 8, the apparatus is characterized in that the changing device (Fig. 8, item 40) is a changing robot (as shown) and the changing operation takes place automatically.
Regarding claims 3-4, Finger discloses that, as illustrated in Fig. 7, there at least one delivery and discharge elements 15a attached to the blow mould support shell 15 (half). Thus, for each shaping station there are at least two delivery and discharge elements 15a attached to each blow moulding device. Further, these two delivery and discharge elements 15a can be arranged at the same height levels or different height levels by rearrangement of them (related to claim 4).
Finger discloses the claimed invention except for the rearrangement of delivery and discharge elements 15a. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange delivery and discharge elements 15a, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange delivery and discharge elements 15a for the purpose of imparting alternative design options.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that the apparatus is characterized in that the reshaping station has at least two and a plurality (duplication) of coupling devices and/or the changing device has at least two and a plurality of interfaces for breaking and/or making a flow connection and at least two coupling devices are arranged at different height levels. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
5, Finger discloses that, as illustrated in Fig. 7, there are at least two delivery and discharge elements 15a attached to the blow mould support shell 15 (half + half). However, Finger does not explicitly disclose the coupling device. Chen discloses that, during the process of transmitting the fluids through the pipeline, the connector structure separate the pipeline to interrupt the transmission without causing leakage of the fluid from the pipeline. The connector structure comprises a first joint 1 (for example, the equivalence to the channel 60), and a second joint 2 (for example, the equivalence to the coupling device 62) connected to the first join 1 ([0017]). Thus, Chen discloses that, the apparatus is characterized in that the reshaping device has at least two coupling devices and the changing device is suitable and intended separate and/or to connect the two coupling devices successively.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that the apparatus is characterized in that the reshaping device has at least two coupling devices and the changing device is suitable and intended separate and/or to connect the two coupling devices successively. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
Regarding claim 9, Finger discloses that the gripping device may comprise at least one drive which causes a movement of at least one of those holding elements (such a latching). This 
Regarding claim 10, Finger discloses the changing device. However, Finger does not explicitly disclose the channel and the coupling device. Chen disclose the channel and the coupling device ([0017]).
    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finger to incorporate the teachings of Chen to provide that at least one channel for conveying a flowable medium as well as at least one coupling device which can be separated from the channel, characterized in that the changing device is suitable and intended to separate and/or to connect the coupling device and/or break and/or to make a flow connection between the channel and the coupling device. Doing so would be possible to provide a quick fluid connection without causing leakage, as recognized by Chen ([0017]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finger et al. and Chen et al as applied to claim 1 above, further in view of Geltinger et al. (US 2015/0343696).
Regarding claim 8, the combination does not disclose the coupling device is designed to be self-sealing. In the same filed of endeavor, blow moulding, Geltinger discloses that, these coupling devices are preferably self-sealing coupling devices ([0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate .
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finger et al. and Chen et al as applied to claim 1 above, further in view of Martini et al. (US 8,985,990).
Regarding claim 12, the combination does not explicitly disclose the reshaping device is arranged in a clean room. In the sane field of endeavor, blow moulding, Martini discloses that, the apparatus is characterized in that the reshaping device (Fig. 1, item 8) is arranged in a clean room (col. 2, lines 11-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Martini to provide that the apparatus is characterized in that the reshaping device (Fig. 1, item 8) is arranged in a clean room. Doing so would be possible to prevent contamination during the forming process.   
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 (as amended) that Finger’s changing device does not provides compressed air to unlatch the blow moulds, it is not persuasive.
Finger discloses that, it is conceivable that, for unlocking the blow mould devices on a mould support or also a mould support shell or also during unlocking of a base part of the blow mould device, the arrangement, that is to say in particular the side part and the base part, are 
Regarding arguments in claim 1 (as amended) that there is no motivation to combine Finger and Chen because the combination would render Finger inoperable for its intended purpose and because only impermissible hindsight can motivate one of ordinary skill the art to combine Finger and Chen, it is not persuasive. Finger discloses temperature control media (for example, water) to the blow mould shell ([0143]). Chen discloses its water supply device and water-cooling system involving a gripper type dual stop-reversal quick-release connector ([0005]). Thus, in Finger’s cooling system, in order to prevent leakage (a common knowledge in any cooling system) it is necessary to apply a component such as a quick-release connector to manage either liquid or gas flow in the system.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741